DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 6/29/2020 is being considered.
Election/Restrictions
Applicant’s election without traverse of Group 1 Figures 4a-9b in the reply filed on 6/21/2022 is acknowledged.
Claims 5 is further withdrawn as being directed toward subject matter discussed in a non-elected group. Through dependency, claims 13 and 16 are also withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuno (WO2015182511A1).
Regarding claim 1 (Original) Matsuno discloses a rotary impact tool, comprising: 
a motor (Item 12); and 
an oil unit configured to rotate by the motor, the oil unit including a case (Item 31) including 
a projection inside (Item 31k), 
an output shaft (Item 18) protruding from the case, 
an elastic member (Item 32) held at the output shaft in the case, and 
a torque transmission member (Item 31j) held at the output shaft in the case and urged outward in a radial direction of the case by the elastic member, the torque transmission member being configured to come in contact with the projection in a rotation direction of the case.  
Regarding claim 2 (Original) Matsuno discloses the rotary impact tool according to claim 1, wherein the oil unit includes a pushing member (Item 29) located frontward or rearward from the elastic member in an axial direction of the output shaft, and a cam (Item 26b) configured to push the torque transmission member outward in the radial direction of the case via the pushing member as the case rotates.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (WO2018054311A1).
Regarding claim 1 (Original) Xie discloses a rotary impact tool, comprising: 
a motor (Item 120); and 
an oil unit configured to rotate by the motor, the oil unit including a case (Item 140) including 
a projection inside (Item 1421), 
an output shaft (Item 130) protruding from the case, and 
a torque transmission member (Item 146) held at the output shaft in the case and urged outward in a radial direction of the case, the torque transmission member being configured to come in contact with the projection in a rotation direction of the case (Figures 10-15).  
In the present embodiment, Xie fails to explicitly disclose an elastic member held at the output shaft in the case, and a torque transmission member held at the output shaft in the case and urged outward in a radial direction of the case by the elastic member.
In the embodiment of Figures 18-20 Xie further teaches the use of an elastic member (Item 247) to help move a torque transmission member in the radial direction (Paragraphs 184-190 of the translation).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first embodiment of Xie with the elastic members as taught by the second embodiment of Xie.  Doing so would provide an elastic force to the transmission member such that it remains in a sealing connection with the inner wall of the case to provide a good seal (Translation lines 1441-1443).
Regarding claim 2 (Original) Xie discloses the rotary impact tool according to claim 1, wherein the oil unit includes a pushing member (Item 147) located frontward or rearward from the elastic member in an axial direction of the output shaft, and a cam (Item 145) configured to push the torque transmission member outward in the radial direction of the case via the pushing member as the case rotates.  
Regarding claim 3 (Original) Xie discloses the rotary impact tool according to claim 2, wherein the oil unit includes a pressurized enclosure (Item 142) including the cam in a relatively rotatable manner and configured to receive oil (Item 144), the output shaft has a communication hole (Item 131) to communicate with the pressurized -2-Application No. 16/915,068 enclosure, the cam has a thinner portion with a thickness gradually decreasing radially outward from a thickest center, and the thinner portion pushes out the torque transmission member via the pushing member to allow communication between the pressurized enclosure and the communication hole (Figures 10-17 and Paragraphs [134-136] of the translation).
Regarding claims 4, 8, or 9 (Original) Xie discloses the rotary impact tool according to claim 1 (2 or 3), wherein the torque transmission member comes in contact with the projection before reaching an inner peripheral surface (Item 1422) of the case.  
  
Regarding claims  6, 10, 11 and 12 (Original) Xie discloses the rotary impact tool according to claim 1 (2, 3 or 4), wherein the elastic member is a coil spring (best shown in figure 18).  
Regarding claims 7, 14, 15, and 17 (Original) Xie discloses the rotary impact tool according to claim 2 (3, 4 or 6), wherein the elastic member is more easily deformable than the pushing member (the elastic member is a spring meant to deform).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723